 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   DAVID MOORE,                                         Case No. 1:18-cv-00926-LJO-SAB

12                   Plaintiff,                           ORDER REQUIRING PARTIES TO
                                                          SUBMIT A JOINT STATUS REPORT
13           v.                                           WITHIN TEN DAYS

14   JP MORGAN CHASE BANK, N.A., et al.,

15                   Defendants.

16

17          This matter was removed to the Eastern District of California on July 6, 2019. On

18 October 3, 2018, an order issued staying this action for the parties to participate in arbitration.

19 (ECF No. 13.) Pursuant to the October 3, 2018 order, the parties are to be filing joint status
20 reports every ninety days. (Id.) The parties have not been complying with the October 3, 2018

21 order.

22          In this matter status reports were filed on January 2, 2019 and July 29, 2019. (ECF Nos.

23 14, 15.) According to the July 29, 2019 status report, the arbitration hearing was scheduled for

24 November 4, 2019 through November 8, 2019. The parties shall be required to file a joint status

25 report on this matter. Further, the parties are advised that they are to be filing joint status reports

26 every ninety days and the failure to do so may result in the issuance of sanctions.
27          Based on the foregoing, IT IS HEREBY ORDERED that:

28          1.      The parties shall file a joint status report in this matter within ten (10) days of the


                                                      1
 1                  date of entry of this order; and

 2          2.      The parties shall file a joint status report every ninety (90) days thereafter until

 3                  the stay in this matter is lifted.

 4
     IT IS SO ORDERED.
 5

 6 Dated:        November 14, 2019
                                                             UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                         2
